1

2

3                              UNITED STATES DISTRICT COURT

4                                    DISTRICT OF NEVADA

5                                               ***

6     RYAN L. DELAPINIA,                              Case No. 2:17-cv-02376-MMD-DJA

7                                 Petitioner,                       ORDER
             v.
8
      BRIAN WILLIAMS, SR., et al.,
9
                               Respondents.
10

11         Respondents have filed an unopposed motion for enlargement of time (first

12   request) (ECF No. 37), which the Court will grant for good cause.

13         It is therefore ordered that Respondents' unopposed motion for enlargement of

14   time (first request) (ECF No. 37) is granted. Respondents will have up to and including

15   February 14, 2020, to file and serve a reply in support of the motion to dismiss.

16
           DATED THIS 31st day of January 2020.
17

18
                                                MIRANDA M. DU
19                                              CHIEF UNITED STATES DISTRICT JUDGE

20

21

22

23

24

25

26

27

28
